 

--------------------------------------------------------------------------------

EX10.1


 
FIRST AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Credit Agreement (the “Amendment”) is made as of July
18, 2007, by and among TORTOISE CAPITAL RESOURCES CORPORATION, a Maryland
corporation (the “Borrower”); U.S. BANK NATIONAL ASSOCIATION, a national banking
association, and BANK OF OKLAHOMA, N.A., a national banking association (each a
“Bank” and, collectively, the “Banks”); U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as the lender for Swingline Loans (in such
capacity, the “Swingline Lender”); U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as agent for the Banks hereunder (in such capacity, the
“Agent”); and as lead arranger hereunder (in such capacity, the “Lead
Arranger”).  Capitalized terms used and not defined in this Amendment have the
meanings given to them in the Credit Agreement referred to below.


Preliminary Statements


(a)           The Banks and the Borrower are parties to a Credit Agreement dated
as of April 25, 2007 (the “Credit Agreement”).


(b)           The Borrower has requested that the maximum principal amount of
the revolving credit facility under the Credit Agreement be increased from
$20,000,000 to $35,000,000.


(c)           U.S. Bank National Association, as a Bank, is willing to increase
its Commitment to the Borrower from $15,000,000 to $30,000,000, and
collectively, the Banks are willing to agree to the foregoing request, subject,
however, to the terms, conditions and agreements set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Banks and the Borrower agree as follows:


1.           Increase in Revolving Credit Facility.  The references to
“$20,000,000” in Section 2.1 of the Credit Agreement and in Exhibit A of the
Credit Agreement are deleted and are replaced by “$35,000,000.”


2.           Modification to Exhibit A.  Exhibit A as attached to the Credit
Agreement is deleted and hereby replaced with Exhibit A attached to this
Amendment.
 
3.           Modification to Section 1.1 Definitions.  Section 1.1 is modified
as follows:
 
(a)           The definition of “Revolving Credit Loan Commitment” as set out in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and is
replaced with the following:
 
“Revolving Credit Loan Commitment” means, as to each Bank, its obligation to
make Revolving Credit Loans under Section 2.2 hereof in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Bank’s name on Exhibit A hereto under the column entitled “Revolving Credit Loan
Commitment Amount,” or as such amount may be modified by any assignment made
pursuant to this Agreement.
 
(b)           The following defined term is hereby added to Section 1.1:
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and another Person (with the consent of any party whose consent is required
pursuant to Section 9.5), and accepted by the Agent, in substantially the form
of Exhibit E or any other form approved by the Agent.



--------------------------------------------------------------------------------


4.           Modification to Section 9.5.  Section 9.5 is deleted in its
entirety and hereby replaced with the following:
 
9.5           Entire Agreement; Modification of Agreement; Sale of Interest.
 
(a)           Entire Agreement.  This Agreement and the other Credit Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersedes all prior agreements, understandings
and inducements, whether express or implied, oral or written.
 
(b)           Modifications.  This Agreement may not be modified, altered or
amended, except by an agreement in writing signed by the Borrower and the
Required Banks, and any provisions of this Agreement or the other Credit
Documents may be waived by the Required Banks; provided, however, that,
notwithstanding the foregoing, no amendment or waiver shall be effective,
without first obtaining the written consent of all Banks, that (a) extends the
due date of any principal, interest or fee payment in respect of the Loans; (b)
changes the amount or duration of any Bank’s Commitment; (c) releases the
Borrower, in whole or in part, from any obligation under the Credit Documents to
pay any principal or interest under the Loans; (d) reduces the rate of interest
or fees provided hereunder; or (e) changes the definition of “Required Banks” or
amends the terms of this Section 9.5, or that otherwise has the effect of
impairing any of the consent requirements contained in this Section 9.5 or in
any other provision of this Agreement or the other Credit Documents where the
consent of all the Banks or the Required Banks is required in connection with
any matter.


(c)           Assignment by Borrower.  The Borrower may not directly or
indirectly sell, assign or transfer any interest in or rights under this
Agreement or any of the other Credit Documents.


(d)           Assignment by Banks.


(i)           Any Bank may assign all or any part of such Bank’s rights or
obligations under this Agreement (including all or any part of its Commitment or
the Loans owing to it, the Notes or any of the other Credit Documents);
provided, however, that each assignment shall be subject to the following
conditions: (1) the amount of the Commitment being assigned shall equal at least
$5,000,000, (2) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations, (3) the
assignor and the assignee Bank shall execute and deliver to the Agent an
Assignment and Assumption, and (4) the assignor Bank shall pay to the Agent, for
its own account and not for the pro-rata benefit of the Banks, an assignment fee
of $3,500; provided further, unless an Event of Default is then in effect or the
Termination Date has occurred, the Banks shall not have the right to make any
such assignment without first obtaining the Agent’s and the Borrower’s prior
written consent (which consent shall not be unreasonably withheld or
delayed).  Notwithstanding anything herein to the contrary, no consent shall be
required in connection with any assignment to another Bank or an affiliate of a
Bank.  For purposes of this Section 9.5, an affiliate of a Bank means any Person
that directly, or indirectly through intermediaries, is controlled by, controls
or is under common control with such Bank; for purposes of Section 9.5,
“control” means the ability, directly or indirectly, to affect the management or
policies of a Person by virtue of an ownership interest, by right of contract or
any other means.
First Amendment to Credit Agreement – Page 2 

--------------------------------------------------------------------------------




(ii)           Upon any assignment, as described in paragraph (i) above, (1) the
assignee Bank thereunder shall be a party to this Agreement and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and (2) the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.1(d),
3.17, 9.3 and 9.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Bank of its
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
subsection (e) of this Section 9.5.


(iii)           The Agent shall maintain at one of its offices in Minneapolis,
Minnesota, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive and the Borrower shall treat each person whose name
is recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement absent any manifest error, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Agent, the Swingline Lender and any Bank, at any reasonable time
and from time to time upon reasonable notice.


(e)           Participations.  The Borrower expressly recognizes and agrees that
the Banks may sell, without the consent of the Borrower, to other financial
institutions participations in the Loans and other credit extensions incurred by
the Borrower pursuant hereto; provided, however, that no Bank shall sell or
otherwise transfer any participation interest in any Loans or any other rights
or interests under any of the Credit Documents to any other Person (other than
one or more affiliates of a Bank or another Bank) without first obtaining the
prior written consent of the Agent (which consent shall not be unreasonably
withheld or delayed); provided further, (i) no such sale or transfer (even if to
an affiliate of a Bank or other Bank) shall relieve the selling Bank from any of
its obligations under this Agreement and the other Credit Documents, and (ii)
the Borrower shall continue to deal solely and directly with the selling Bank in
connection with such Bank’s rights and obligations under this Agreement.


(f)           Certain Pledges.  Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this Section 9.5 shall not apply to any
such pledge or grant of a security interest; provided, however, that no such
pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.


First Amendment to Credit Agreement – Page 3 

--------------------------------------------------------------------------------


5.           Addition of Exhibit E.  The Credit Agreement is modified to add
Exhibit E– Form of Assignment and Assumption, which is attached to this
Amendment as Exhibit E.


6.           New Note.  Contemporaneously with the execution and delivery of
this Amendment, the Borrower, as maker, shall execute and deliver a new
revolving credit note, in the stated principal amount of $30,000,000, in favor
of U.S. Bank National Association, as payee (the “New Note”), which New Note
shall amend, restate and replace the Note dated as of April 25, 2007, from the
Borrower, as maker, to U.S. Bank National Association, as payee, in the stated
principal amount of $15,000,000 (the “Old Note”), and which New Note, as the
same may be amended, renewed, restated, replaced or consolidated from time to
time, shall be a “Revolving Credit Note” referred to in the Credit Agreement.


7.           Reaffirmation of Credit Documents.  The Borrower reaffirms its
obligations under the Credit Agreement, as amended hereby, and the other Credit
Documents to which it is a party or by which it is bound, and represents,
warrants and covenants to the Agent and the Banks, as a material inducement to
the Agent and the Banks to enter into this Amendment, that (a) the Borrower has
no and in any event waives any, defense, claim or right of setoff with respect
to its obligations under, or in any other way relating to, the Credit Agreement,
as amended hereby, or any of the other Credit Documents to which it is a party,
or the Agent’s or any Bank’s actions or inactions in respect of any of the
foregoing, and (b) all representations and warranties made by or on behalf of
the Borrower in the Credit Agreement and the other Credit Documents are true and
complete on the date hereof as if made on the date hereof.


8.           Conditions Precedent to Amendment.  Except to the extent waived in
a writing signed by the Agent and delivered to the Borrower, the Agent and the
Banks shall have no duties under this Amendment until the Agent shall have
received fully executed originals of each of the following, each in form and
substance satisfactory to the Agent:


(a)           Amendment.  This Amendment;


(b)           New Note.  The New Note;


(c)           Form U-1.  A Form U-1 for the Borrower whereby, among other
things, (i) the maximum principal amount of Revolving Credit Loans that may be
outstanding from time to time under the Credit Agreement is noted as being
$35,000,000, and (ii) the Borrower concurs (and the Borrower does hereby concur)
with the assessment of the market value of the margin stock or other investment
property described in the attachment to such Form U-1 as of the date provided in
such attachment;


(d)           Secretary’s Certificate.  A certificate from the Secretary or
Assistant Secretary of the Borrower certifying to the Agent that, among other
things, (i) attached thereto as an exhibit is a true and correct copy of the
resolutions of the board of directors of the Borrower authorizing the Borrower
to enter into the transactions described in this Amendment and the New Note and
the execution, delivery and performance by the Borrower of such Credit
Documents, (ii) the articles of incorporation and by-laws of the Borrower as
delivered to the Agent pursuant to the Secretary’s Certificate dated April 25,
2007 from the Borrower’s secretary remain in full force and effect and have not
been amended or otherwise modified or revoked, and (iii) attached thereto as
exhibits are certificates of good standing, each of recent date, from the
Secretary of State of Maryland and the Secretary of State of Kansas, certifying
the good standing and authority of the Borrower in such states as of such dates;
and


(e)           Other Documents.  Such other documents as the Agent may reasonably
request to further implement the provisions of this Amendment or the
transactions contemplated hereby.


First Amendment to Credit Agreement – Page 4

--------------------------------------------------------------------------------


9.           No Other Amendments; No Waiver of Default.  Except as amended
hereby, the Credit Agreement and the other Credit Documents shall remain in full
force and effect and be binding on the parties in accordance with their
respective terms.  By entering into this Amendment, neither the Agent nor any
Bank is waiving any Default or Event of Default which may exist on the date
hereof.


10.           Counterparts; Fax Signatures.  This Amendment and any documents
contemplated hereby may be executed in one or more counterparts and by different
parties thereto, all of which counterparts, when taken together, shall
constitute but one agreement.  This Amendment and any documents contemplated
hereby may be executed and delivered by facsimile or other electronic
transmission and any such execution or delivery shall be fully effective as if
executed and delivered in person.


11.           Governing Law.  This Amendment shall be governed by the same law
that governs the Credit Agreement.


[signature page to follow]

      
        First Amendment to Credit Agreement – Page 5       
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.




                TORTOISE CAPITAL RESOURCES CORPORATION






                By:____________________________________
                       Name:
                       Title:




                U.S. BANK NATIONAL ASSOCIATION,
                as Agent and as a Bank






                By:____________________________________
                      Name: Colleen S. Hayes
                      Title: Assistant Vice President




                BANK OF OKLAHOMA,
                a Bank






                By:____________________________________
                      Name: W. Mack Renner
                      Title: Vice President

      
        First Amendment to Credit Agreement – Signature Page      
    


--------------------------------------------------------------------------------



EXHIBIT A
 


(Banks and Commitments)
 


 


 
 
Bank
Revolving Credit Loan Commitment Amount
 
Swingline Loan Commitment Amount*
 
Bank’s Total Commitment Amount
 
Bank’s Pro-Rata Percentage
U.S. Bank
National Association
$30,000,000
$3,000,000
$30,000,000
0.857142857143
Bank of Oklahoma, N.A.
$5,000,000
                0
$5,000,000
0.142857142857
        TOTALS:
$35,000,000
$3,000,000
$35,000,000
1.000000000000



 
*
As more particularly described in the Agreement, the Swingline Loan Commitment
is a subcommitment under the Revolving Credit Loan Commitments.  Accordingly,
extensions of credit under the Swingline Loan Commitment act to reduce, on a
dollar-for-dollar basis, the amount of credit otherwise available under the
Revolving Credit Loan Commitments.

 

      
       First Amendment to Credit Agreement – Exhibit A      
    


--------------------------------------------------------------------------------



EXHIBIT E
 


 
[Form of Assignment and Assumption]
 


 
ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement is made as of _____________ __, 20__,
by and between [NAME OF ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the
“Assignee”).  Reference is made to the Credit Agreement, dated as of April 25,
2007, among Tortoise Capital Resources Corporation; U.S. Bank National
Association, as Agent, Lead Arranger, Swingline Lender and a Bank; Bank of
Oklahoma, N.A., as a Bank; and the other Banks party thereto, as amended or
otherwise modified from time to time in accordance with its terms (the “Credit
Agreement”).  Capitalized terms used and not defined herein have the meanings
given to them in the Credit Agreement.


The Assignor and Assignee hereby agree as follows:


1.           The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interests specified in Item 1 of Annex I hereto (the “Assigned Share”) of all of
the outstanding rights and obligations under the Credit Agreement relating to
the facilities listed in Item 1 of Annex I hereto, including, without
limitation, all rights and obligations with respect to the Assigned Share of the
Revolving Credit Loans.  After giving effect to such sale and assignment, the
amount of the Assignee’s Revolving Credit Loan Commitment will be as set forth
in Item 1(a) of Annex I hereto.


2.           The Assignor (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any lien or adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the other Credit Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or the other Credit Documents or any other instrument or document
furnished pursuant thereto; and (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of Borrower’s
obligations under the Credit Agreement or the other Credit Documents to which it
is a party or any other instrument or document furnished pursuant thereto.


3.           The Assignee (a) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption Agreement; (b) agrees that it will,
independently and without reliance upon the Agent, the Lead Arranger, the
Swingline Lender, the Assignor or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (d) agrees that it will perform
in accordance with the terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.


First Amendment to Credit Agreement – Exhibit E

--------------------------------------------------------------------------------


4.           Following the execution of this Assignment and Assumption Agreement
by the Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Agent.  The effective date of this
Assignment and Assumption Agreement shall be the date of execution hereof by the
Assignor and the Assignee and receipt by the Agent of the $3,500 assignment fee
referred to in Section 9.5(d) of the Credit Agreement, or such later date, if
any, which may be specified in Item 2 of Annex I hereto (the “Settlement Date”).


5.           Upon the delivery of a fully executed original hereof to the Agent,
as of the Settlement Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Bank thereunder and under the
other Credit Documents, including, without limitation, the obligation to make
Revolving Credit Loans, (b) the Assignor shall, to the extent provided in this
Assignment and Assumption Agreement, relinquish its rights and be released from
its obligations under the Credit Agreement and the other Credit Documents, and
(c) the Agent shall maintain at one of the Agent’s offices in Minneapolis,
Minnesota a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and each Bank pursuant to the terms
hereof from time to time (the “Register”), and the entries in the Register shall
be conclusive absent manifest error, and the Borrower, the Agent and the Banks
shall treat each Person whose name is recorded on the Register pursuant to the
terms of the Credit Agreement as a Bank under the Credit Agreement.


6.           It is agreed that the Assignee shall be entitled to all interest on
the Assigned Share of the Revolving Credit Loans.  It is further agreed that all
payments of principal made on the Assigned Share of the Loans which occur on and
after the Settlement Date will be paid directly by the Agent to the
Assignee.  Upon the Settlement Date, the Assignee shall pay to the Assignor an
amount specified by the Assignor in writing which represents the Assigned Share
of the principal amount of the Loans made by the Assignor pursuant to the Credit
Agreement which are outstanding on the Settlement Date and which are being
assigned hereunder.  The Assignor and the Assignee shall make all appropriate
adjustments, if any, in payments under the Credit Agreement for periods prior to
the Settlement Date directly between themselves on the Settlement Date.


7.           This Assignment and Assumption Agreement shall be governed by, and
construed in accordance with the laws of the same law that governs the Credit
Agreement.


[signature page to follow]

      
        First Amendment to Credit Agreement – Exhibit E      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Assignment and Assumption Agreement, as of
the date first above written.




                            [NAME OF ASSIGNOR]
                            as Assignor






                            By:  ______________________________
                                   Name:
                                   Title:


                            [NAME OF ASSIGNEE]
                            as Assignee






                            By:  ______________________________
                                   Name:
                                   Title:

      
        First Amendment to Credit Agreement – Exhibit E      
    


--------------------------------------------------------------------------------



Consent to Assignment and Assumption


Pursuant to Section 9.5 of the Credit Agreement, the undersigned, as the
Borrower and the Agent under the Credit Agreement, hereby consent to the
Assignment and Assumption referred to above and the other agreements and
provisions set forth above (the “Consent”).  The undersigned further agree to
execute and deliver such documents and take such other action as Assignor or
Assignee may reasonably request from time to time to further evidence the
foregoing Assignment and Assumption and other agreements and
provisions.  Further, as a material inducement to Assignor to transfer, and to
Assignee to acquire, such right, title and interest in the Loans and other
extensions of credit, as provided in the above Assignment and Assumption and as
evidenced by the Credit Agreement and the other Credit Documents referred to
therein (all such documents being collectively referred to herein as the
“Transaction Documents”), the Borrower represents and warrants to Assignor and
Assignee that there is no Event of Default then in effect and the Termination
Date has not occurred.  Capitalized terms used and not defined in this Consent
have the meanings given to such terms in the Assignment and Assumption above or
in the Credit Agreement, as the case may be.  This Consent shall be governed by
the same law that governs the Credit Agreement.  This Consent may be validly
executed and delivered by fax or other electronic transmission and in multiple
counterparts by different parties hereto.


                            TORTOISE CAPITAL RESOURCES CORPORATION,
                            the Borrower






                            By:___________________________
                                  Name:
                                  Title:




                            [NAME OF AGENT],
                            as Agent






                            By:__________________________
                                  Name:
                                  Title:

      
        First Amendment to Credit Agreement – Exhibit E      
    


--------------------------------------------------------------------------------



Annex I to Assignment and Assumption Agreement






1.           Amounts:


Revolving Credit Loan Commitment Amount


(a)           Amount of Assigned
Share1                                                                           $_____________


(b)           Aggregate Amount for all
Banks                                                                   $_____________


(c)           Assignee’s Assigned Share
Percentage2                                                     $_____________




 
2.           Settlement
Date:                                                                                       ____________,
20__
 



 
__________________________                                 
1
Must be at least $5,000,000.

2
Line 1(a) divided by line 1(b); round to 12 decimal places


      
        First Amendment to Credit Agreement – Exhibit E      
    


--------------------------------------------------------------------------------


